254 F.2d 603
B. E. THORNTON et al., Defendants-Appellants,v.W. E. DAVIS, Plaintiff-Appellee.
No. 13405.
United States Court of Appeals Sixth Circuit.
April 26, 1958.

Appeal from the United States District Court for the Eastern District of Tennessee, Chattanooga; Leslie R. Darr, Judge.
Raulston, Raulston & Swafford, Jasper, Tenn., for appellants.
John H. Marable, Tracy City, Tenn., Folts, Bishop & Thomas, Chattanooga, Tenn., for appellee.
PER CURIAM.


1
Upon due consideration of the brief and oral argument in the above entitled cause, and the Court perceiving no prejudicial error therein, the judgment of the District Court is hereby


2
Affirmed.